United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.S., Appellant
and
DEPARTMENT OF THE ARMY, U.S. ARMY
TEST & EVALUATION COMMAND,
White Sands, NM, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-401
Issued: August 26, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 10, 2012 appellant filed a timely appeal from the November 8, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP) regarding a schedule award
and denying hearing aids. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has greater than a six percent binaural (both ears)
loss of hearing for which he received a schedule award; if so, (2) whether OWCP properly
identified the date of maximum medical improvement; and (3) whether OWCP abused its
discretion by refusing to authorize hearing aids.
On appeal, appellant contends that the start date of his schedule award, July 7, 2011, is
incorrect as he should be compensated as far back as 1979. He further contends that he needs
1

5 U.S.C. § 8101 et seq.

hearing aids due to his exposure high from 1976 to 2000 and to “on and off: high noise level on
inspections from 2000 to 2011.
FACTUAL HISTORY
On May 19, 2011 appellant, a 58-year-old contract performance evaluator, filed an
occupational disease claim (Form CA-2) alleging hearing loss due to exposure to high noise
levels on a constant basis in the performance of duty over 35 years.
OWCP referred appellant to Dr. Ronald Blumenfeld, a Board-certified otolaryngologist,
for a second opinion evaluation. On July 7, 2011 Dr. Blumenfeld reviewed appellant’s medical
records and history and conducted a physical examination including audiometric testing. A
report of a July 7, 2011 audiogram performed by Celia Reyes, an audiologist, accompanied
Dr. Blumenfeld’s report. Testing of the right ear at frequency levels of 500, 1,000, 2,000 and
3,000 hertz revealed decibel losses of 25, 35, 40 and 50, and in the left ear decibel losses of 20,
25, 25 and 40. Dr. Blumenfeld diagnosed sensorineural hearing loss and occasional tinnitus. He
found that appellant’s conditions were causally related to exposure to loud noise in the
workplace and recommended periodic testing and hearing aids when necessary.
On July 17, 2011 Dr. Morley Slutsky, an OWCP medical adviser, reviewed
Dr. Blumenfeld’s report and calculated a six percent permanent impairment in both ears under
the sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides). He noted that the date of maximum medical improvement was
July 7, 2011, the date of Dr. Blumenfeld’s examination and report. The medical adviser checked
the block marked “no” in response to the question as to whether hearing aids were authorized.
He indicated that appellant had mild hearing loss in both ears at 3,000 hertz, and in the right ear
at 500 hertz through 2,000 hertz, the frequencies important for discrimination of speech.
Dr. Slutsky found that appellant’s speech discrimination scores were 100 percent and stated that
his mild hearing loss “may not” require amplification.
By decision dated July 20, 2011, OWCP accepted the claim for binaural hearing loss.
On July 24, 2011 appellant filed a claim for a schedule award.
By decision dated November 8, 2012, OWCP granted a schedule award for six percent
binaural hearing loss impairment, entitling appellant to 12 weeks of compensation. The period
of the award ran from July 7 to September 28, 2011. Hearing aids were not authorized.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of FECA2 and its implementing regulations3 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404.

2

specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants.4 The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.5 Effective May 1, 2009, OWCP adopted the
sixth edition of the A.M.A., Guides as the appropriate edition for all awards issued after that
date.6
OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides.7 Using the frequencies of 500, 1,000, 2,000 and 3,000 cycles per second, the
losses at each frequency are added up and averaged.8 Then, the fence of 25 decibels is deducted
because, as the A.M.A., Guides points out, losses below 25 decibels result in no impairment in
the ability to hear everyday speech under everyday conditions.9 The remaining amount is
multiplied by a factor of 1.5 to arrive at the percentage of monaural hearing loss.10 The binaural
loss is determined by calculating the loss in each ear using the formula for monaural loss; the
lesser loss is multiplied by five, then added to the greater loss and the total is divided by six to
arrive at the amount of the binaural hearing loss.11 The Board has concurred in OWCP’s
adoption of this standard for evaluating hearing loss.12
ANALYSIS -- ISSUE 1
Appellant does not contest the percentage of impairment; however, he does contest the
period of the schedule award, six weeks. He states that the schedule award should compensate
him for all of his noise exposure in federal employment, as far back as 1979.
The Board finds that, based on the report of the second opinion physician,
Dr. Blumenfeld, Dr. Slutsky properly applied the protocols of the sixth edition of the A.M.A.,
Guides to determine that appellant sustained a six percent binaural hearing loss causally related
to factors of his federal employment. With regard to the period of the award, the Board notes
4

See D.K., Docket No. 10-174 (issued July 2, 2010); Michael S. Mina, 57 ECAB 379 (2006).

5

20 C.F.R. § 10.404; see F.D., Docket No. 09-1346 (issued July 19, 2010); Billy B. Scoles, 57 ECAB 258 (2005).

6

Federal (FECA) Procedure Manual, Part 3 -- Claims, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010). See P.B., Docket No. 10-103 (issued July 23, 2010).
7

A.M.A., Guides 250 (6th ed. 2009).

8

Id.

9

Id.

10

Id.

11

Id.

12

J.H., Docket No. 08-2432 (issued June 15, 2009); Thomas O. Bouis, 57 ECAB 602 (2006); Donald E.
Stockstad, 53 ECAB 301 (2002), petition for recon. granted (modifying prior decision), Docket No. 01-1570 (issued
August 13, 2002).

3

that section 8107(c)(13)(B) of FECA,13 provides that for a total of 100 percent binaural
employment-related loss of hearing, a claimant is entitled to 200 weeks of compensation. The
medical evidence establishes that appellant sustained a six percent binaural loss of hearing.
Multiplying 200 weeks times six percent, amounts to 12 weeks of compensation. OWCP
awarded appellant six weeks of compensation. He is not entitled to a schedule award of greater
amount.
LEGAL PRECEDENT -- ISSUE 2
FECA authorizes the payment of schedule awards for the loss or loss of use of specified
members, organs or functions of the body.14 Such loss or loss of use is known as permanent
impairment. OWCP evaluates the degree of permanent impairment according to the standards
set forth in the specified edition of the A.M.A., Guides.15
Only permanent impairment may be rated according to the A.M.A., Guides and only after
the status of maximum medical improvement is determined. Impairment should not be
considered permanent until a reasonable time has passed for the healing or recovery to occur.
This will depend on the nature of underlying pathology, as the optimal duration for recovery may
vary considerably from days to months. The clinical findings must indicate that date for the
person to have reached maximum medical improvement.16
The period covered by a schedule award commences on the date that the employee
reaches maximum medical improvement from the residuals of the injury. The question of when
maximum medical improvement has been reached is a factual one which depends upon the
medical findings in the record. The determination of such date is to be made in each case upon
the basis of the medical evidence in that case.17 The date of maximum medical improvement is
usually considered to be the date of the medical examination that determined the extent of the
impairment.18

13

5 U.S.C. § 8107(c)(13)(B).

14

Id. at § 8107.

15

20 C.F.R. § 10.404. For impairment ratings calculated on and after May 1, 2009, OWCP should advise any
physician evaluating permanent impairment to use the sixth edition of the A.M.A., Guides. Federal (FECA)
Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter 2.808.6(a)
(January 2010).
16

A.M.A., Guides (6th ed. 2009); see Orlando Vivens, 42 ECAB 303 (1991) (a schedule award is not payable
until maximum medical improvement -- meaning that the physical condition of the injured member of the body has
stabilized and will not improve further -- has been reached).
17

See Marie J. Born, 27 ECAB 623 (1976).

18

See Richard Larry Enders, 48 ECAB 184 at n.12 (1996) (date of the audiologic examination).

4

ANALYSIS -- ISSUE 1
Appellant contests the date the schedule award began. The Board will therefore review
whether OWCP properly determined the date of maximum medical improvement.
As noted, the date of maximum medical improvement is usually considered to be the date
of the medical examination that determined the extent of the impairment.19 OWCP used July 7,
2011 as the date of maximum medical improvement in its schedule award determination. That
was the date Dr. Blumenfeld, the referral otolaryngologist, conducted a second opinion
evaluation. That was also the date Ms. Reyes, an audiologist, performed an audiogram. On
July 17, 2011 an OWCP medical adviser confirmed that the date of maximum medical
improvement was July 7, 2011, the date of Dr. Blumenfeld’s report and the audiologic
examination. For these reasons, the Board finds that OWCP properly identified the date of
maximum medical improvement as July 7, 2011 and that the period of his schedule award should
begin that date.20
LEGAL PRECEDENT -- ISSUE 3
Section 8103(a) of FECA provides that the United States shall furnish to an employee
who is injured while in the performance of duty, the services, appliances and supplies prescribed
or recommended by a qualified physician, which the Secretary of Labor considers likely to cure,
give relief, reduce the degree or the period of any disability or aid in lessening the amount of any
monthly compensation.21 OWCP must therefore exercise discretion in determining whether the
particular service, appliance or supply is likely to affect the purposes specified in FECA.22
ANALYSIS -- ISSUE 3
In his July 7, 2011 report, Dr. Blumenfeld recommended periodic testing and hearing aids
when necessary for appellant’s hearing loss. After reviewing Dr. Blumenfeld’s findings and
accompanying audiogram, OWCP’s medical adviser checked the block marked “no” in response
to the question as to whether hearing aids were authorized. He indicated that appellant had mild
hearing loss in both ears at 3,000 hertz, and in the right ear at 500 hertz through 2,000 hertz, the
frequencies important for discrimination of speech. The medical adviser found that appellant’s
speech discrimination scores were 100 percent and opined that his mild hearing loss may not
require amplification.

19

Id.

20

Cf. K.M., Docket No. 12-1137 (issued October 19, 2012) (where the Board found that OWCP improperly
identified the date of maximum medical improvement and, thus, modified the date to be when the referral physician
examined appellant for the purpose of evaluating permanent impairment, not the date he recalculated his rating
under the sixth edition of the A.M.A., Guides).
21

5 U.S.C. § 8103(a).

22

See Marjorie S. Geer, 39 ECAB 1099 (1988) (OWCP has broad discretionary authority in the administration of
FECA and must exercise that discretion to achieve the objectives of section 8103).

5

OWCP’s procedure manual provides that hearing aids will be authorized when hearing
loss has resulted from an accepted injury or disease if the attending physician so recommends.23
In this case, Dr. Blumenfeld recommended hearing aids “when necessary.” This statement is
equivocal. The Board notes that OWCP’s medical adviser’s opinion that appellant’s hearing loss
“may not” require amplification was also speculative and equivocal in nature.24
Once OWCP starts to procure medical opinion, it must do a complete job.25 It has the
responsibility to obtain from its referral physician an evaluation that will resolve the issue
involved in the case.26 Accordingly, the Board will remand the case to OWCP for a
supplemental opinion from Dr. Blumenfeld. Following this and any further development of the
evidence, OWCP shall then properly exercise its discretion and issue a de novo decision on the
issue of whether hearing aids should be authorized.27
CONCLUSION
The Board finds that appellant has no greater than a six percent binaural loss of hearing
for which he received a schedule award and that OWCP properly identified the date of maximum
medical improvement. The Board further finds that the case is not in posture for decision as to
whether hearing aids should be authorized for appellant’s employment-related hearing loss.

23

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Services and Supplies, Chapter 3.400.3(d)(2)
(October 1995); see D.C., Docket No. 06-883 (issued August 1, 2006).
24

Medical opinions that are speculative or equivocal in character are of little probative value. See Kathy A.
Kelley, 55 ECAB 206 (2004).
25

K.P., Docket No. 13-676 (issued June 11, 2013); see also William N. Saathoff, 8 ECAB 769 (1956).

26

K.P., supra note 25; Mae Z. Hackett, 34 ECAB 1421, 1426 (1983).

27

See J.D., Docket No. 07-720 (issued June 19, 2007).

6

ORDER
IT IS HEREBY ORDERED THAT the November 8, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed as to the schedule award and the date of maximum
medical improvement; the case is remanded to OWCP for further development on the issue of
whether hearing aids should be authorized.
Issued: August 26, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

